DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 02/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greisen et al. (US2013/0342758) and Smolic et al. (US2011/0109720) in view of Schrier et al. (US2017/0206426).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greisen et al. (US2013/0342758).
To claim 17, Greisen teach a system comprising: 
a camera configured to capture a higher resolution image (108 of Fig. 1, paragraph 0022, still or video cameras);

a computer readable instruction set that, when executed by the processor, causes the processor to: 
receive the higher resolution image from the camera (240 of Fig. 2, paragraph 0034); 
down-sample the higher resolution image to a lower resolution image, wherein a resolution of the lower resolution image is lower than a resolution of the higher resolution image (210 of Figs. 1-2, 305 of Fig. 2, paragraphs 0039-0040, down-sampling for saliency estimation); 
identify one or more salient features within the lower resolution image (paragraphs 0035, 0041-0044); 
generate, with a saliency network, a saliency map of the lower resolution image including the one or more salient features (paragraphs 0035, 0045, saliency map output); 
generate, with a grid generator (510 of Fig. 5), a sampling grid based on the saliency map (paragraph 0063, generate resampling grid based on saliency), wherein the sampling grid defines a density of sampling for portions of the lower resolution image such that the one or more salient features are sampled at a first density of sampling and at least one portion of the lower resolution image other than the one or more salient features are sampled at a second density of sampling, and wherein the first density of sampling is greater than the second density of sampling (paragraph 0084, sampling based saliency difference); 

store the sampled image in the non-transitory computer readable memory (650 of Fig. 6).

To claim 1, Greisen teach a method (as explained in response to claim 17 above) comprising: 
receiving, with a computing device, an image (240 of Fig. 2); 
identifying one or more salient features in the image (210 of Fig. 2); 
generating a saliency map of the image including the one or more salient features (210-220 of Fig. 2); 
sampling the image based on the saliency map such that the one or more salient features are sampled at a first density of sampling and at least one portion of the image other than the one or more salient features are sampled at a second density of sampling, wherein the first density of sampling is greater than the second density of sampling (230 of Fig. 2); and 
storing the sampled image in a non-transitory computer readable memory (110 of Fig. 2).

To claim 9, Greisen teach a computer-implemented system comprising: a saliency network; a grid generator; a sampler; and a processor and a non-transitory computer readable memory storing computer readable instructions that, when executed by the processor, cause the processor to: receive an image; identify one or more salient features within the image; generate, with the saliency network, a saliency map of the image including the one or more salient features; generate, with the grid generator, a sampling grid based on the saliency map, wherein the sampling grid defines a density of sampling for portions of the image such that the one or more 



To claim 2, Greisen teach claim 1.
Greisen teach further comprising: generating a sampling grid based on the saliency map, wherein the sampling grid defines a density of sampling for portions of the image; and sampling the image based on the sampling grid (as explained in response to claim 17 above).

To claim 7, Greisen teach claim 1. 
Greisen teach further comprising: down-sampling the image from an original image; and storing both the image and the original image in the non-transitory computer readable memory (as explained in response to claim 17 above).

To claim 8, Greisen teach claim 2.
Greisen teach wherein the step of sampling the image based on the sampling grid further comprises: retrieving an original image that the image was generated from; and sampling the original image based on the sampling grid (as explained in response to claim 17 above).

To claim 10, Greisen teach claim 9.
Greisen teach further comprising a display communicatively coupled to the processor and the non-transitory computer readable memory, wherein the computer readable instructions, when executed by the processor, further causes the processor to: configure the sampled image for display; and display the sampled image on the display (Fig. 1).

To claim 15, Greisen teach claim 9.
Greisen teach wherein the computer readable instructions, when executed by the processor, further causes the processor to: down-sample the image from an original image; and store both the image and the original image in the non-transitory computer readable memory (Fig. 6).

To claim 16, Greisen teach claim 9.
Greisen teach wherein when the step of sampling the image, with the sampler, based on the sampling grid is executed by the processor, the computer readable instructions cause the processor to: retrieve an original image that the image was generated from; and sample the original image based on the sampling grid (Fig. 2).

To claim 18, Greisen teach claim 17.
Greisen teach further comprising a display communicatively coupled to the computing device, wherein the computer readable instruction set, when executed by the processor, further causes the processor to: configure the sampled image for display; and display the sampled image on the display (Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of de Campos et al. (US2010/0189354).
To claim 19, Greisen teach claim 17.
But, Greisen do not expressly disclose wherein the saliency network is trained to identify the one or more salient features for a task of determining a gaze position of a creature captured by the camera, and wherein the computer readable instruction set, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to estimate the gaze position of the creature.
	De Campos teach a system (Fig. 1) comprising a saliency network trained to identify the one or more salient features for a task of determining a gaze position of a creature captured by the camera, and wherein the computer readable instruction set, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to estimate the gaze position of the creature (Figs. 4A, 6-9; paragraphs 0028, 0062, 0071, 0139), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

To claim 3, Greisen teach claim 1
Greisen and de Campos teach further comprising: retrieving the sampled image from the non-transitory computer readable memory; and inputting the sampled image into a task network configured to estimate a gaze position of a creature within the image (as explained in response to claim 19 above).

To claim 5, Greisen teach claim 1.
Greisen and de Campos teach wherein the step of generating the saliency map of the image implements a saliency network trained to identify the one or more salient features for a task of determining a gaze position of a creature within the image (as explained in response to claim 19 above).

To claim 11, Greisen teach claim 9.
Greisen and de Campos teach wherein the computer readable instructions, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to estimate a gaze position of a creature within the image (as explained in response to claim 19 above).

To claim 13, Greisen teach claim 9.
.



Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of Stephan et al. (US2009/0060273).
To claim 4, Greisen teach claim 1.
Greisen do not expressly disclose further comprising: retrieving the sampled image from the non-transitory computer readable memory; and inputting the sampled image into a task network configured to determine a classification of an object within the image.
	Stephan teach inputting the resampled image data for further analysis, such as object classification (301-312 of Fig. 3, paragraphs 0032, 0036, 0039, 0085), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Greisen, in order to implement further analysis for specific task by design preference.

To claim 12, Greisen teach claim 9.
Greisen and Stephan teach wherein the computer readable instructions, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to 

To claim 20, Greisen teach claim 17.
Greisen and Stephen teach wherein the saliency network is trained to identify the one or more salient features for a task of determining a classification of an object captured by the camera, and wherein the non-transitory computer readable memory, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to determine the classification of the object (as explained in response to claim 4 above).



Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of Schrier et al. (US2017/0206440).
To claim 6, Greisen teach claim 1.
But, Greisen do not expressly disclose wherein the step of generating the saliency map of the image implements a saliency network trained to identify the one or more salient features for a task of determining a classification of an object within the image.
	Schrier teach generating the saliency map of the image implements a saliency network trained to identify the one or more salient features for a task of determining a classification of an object within the image (paragraph 0037), which would have been obvious to one of ordinary 

To claim 14, Greisen teach claim 9.
Greisen and Schrier teach wherein the saliency network is trained to identify the one or more salient features for a task of determining a classification of an object within the image (as explained in response to claim 6 above).



Claims 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolic et al. (US2011/0109720) in view of Schrier et al. (US2017/0206426).
To claim 17, Smolic teach a system comprising: 
a camera configured to capture a higher resolution image (inherent to provide image/video source); 
a computing device having a processor and a non-transitory computer readable memory communicatively coupled to the camera (inherent for image/video processing); and 
a computer readable instruction set that, when executed by the processor, causes the processor to: 
receive the higher resolution image from the camera (172 of Fig. 1C, 301 of Fig. 3, paragraph 0094); 
identify one or more salient features within the higher resolution image (paragraph 0080); 

generate, with a grid generator, a sampling grid based on the saliency map (204 of Fig. 2, paragraph 0091), wherein the sampling grid defines a density of sampling for portions of the lower resolution image such that the one or more salient features are sampled at a first density of sampling and at least one portion of the higher resolution image other than the one or more salient features are sampled at a second density of sampling, and wherein the first density of sampling is greater than the second density of sampling (paragraphs 0037, 0097, a grid is generated based on weighted saliency map, warp may preserve an exact shape of salient regions of an image while hiding deformations in less salient regions of the image); 
sample, with a sampler (158 of Fig. 3, warping), the higher resolution image based on the sampling grid (non-linear warp based on said grid by weighted saliency map), thereby generating a sampled image (paragraphs 0037, 0094, generate modified image 304); and 
store the sampled image in the non-transitory computer readable memory (storing said modified image would be obvious).
But, Smolic do not expressly disclose down-sample the higher resolution image to a lower resolution image, wherein a resolution of the lower resolution image is lower than a resolution of the higher resolution image
	Schrier teach a neural network may generate a low resolution version of input image prior to generate a saliency map based on said low resolution version of input image (paragraphs 0012, 0040).


To claim 1, Smolic and Schrier teach a method (as explained in response to claim 17 above).

To claim 9, Smolic and Schrier teach a computer-implemented system (as explained in response to claim 17 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 20, 2021

/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665